DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-9 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Oath/Declaration
The receipt of oath/declaration is acknowledged.
Drawings
The drawings were received on 04/01/2021.  These drawings are reviewed and accepted by the Examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Ex parte Quayle
This application is in condition for allowance except for the following formal matters: 
IDS Objections
The submitted IDS on 04/01/2021 is objected to because of the following informalities: 
On page 2 of 4 (IDS filed 04/01/2021), the Foreign Patent Documents citation on cite Nos 2, 4 and 5 are truncated/uncompleted information at the ending as indicated by the plus sign (+) in the corner of the text box. Please supply/provide the information that are missing from the citation(s). Appropriate correction is required.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
Allowable Subject Matter
Claims 1-9 are allowed. 
Claims 1-9 are objected to but would be allowable if rewritten to overcome the IDS objection, set forth in this Office action. 
The following is an examiner’s statement of reasons for allowance: 
A relevant prior art reference, Giannakis et al. (U.S 10,700,800), discloses techniques for carrier frequency offset (CFO) and channel estimation of orthogonal frequency division multiplexing (OFDM) transmissions over multiple-input multiple-output (MIMO) frequency-selective fading channels.
Another relevant prior art reference, Da Silveira et al. (U.S 2017/0317700) discloses a method in a base station including a plurality of P transmit paths coupled with a plurality of sub-arrays of an antenna array for transmitting signals to a wireless network. 
Another relevant prior art reference, Thomas et al. (U.S 2006/0093065), discloses a closed-loop transmit antenna array as part of a source unit communicating a single data stream to a receiving device as part of a target communication unit having one or more receive antennas.
Another relevant prior art reference, Takano (U.S 7,079,866), discloses an adaptive array antenna. The adaptive array antenna includes an array antenna having a plurality of antenna elements, and a plurality of reception units for receiving reception signals from the respective antenna elements, multiplying the reception signals by respective reception weighting coefficients, and outputting the weighted reception signals.
                However, none of Giannakis, Da Silveira, Thomas, Takano and other prior arts teaches or suggests, alone or in combination, the particular combination of claimed features relating to a signal estimation apparatus that estimates a transmission signal x from a received signal y in a communication system, the communication system including: a transmitting apparatus that transmits the transmission signal x by using a transmitting antenna in which M transmitting array antennas are concentrically arranged (wherein M is an integer of 1 or more), each transmitting array antenna including N transmitting antenna elements arranged at equal intervals in a circular (wherein N is an integer of 2 or more), the transmission signal including N transmission signal groups, each transmission signal group including M transmission signal components respectively transmitted by the M transmitting array antennas that are different from each other; and a receiving apparatus that receives the transmission signal x transmitted by the transmitting apparatus as the received signal y, by using a receiving antenna in which M receiving array antennas are concentrically arranged, each receiving array antenna including N receiving antenna elements arranged at equal intervals in a circular, the signal estimation apparatus comprising a controller, the controller being configured to: perform a discrete Fourier transform process on M.times.N received signal components, which are included in the received signal y and which are respectively received by M.times.N receiving antenna elements, by a unit of N received signal components received by each of the M receiving array antennas; and estimate an estimated signal xe containing M.times.N estimated signal components, which are estimated values of M.times.N transmission signal components, on the basis of the received signal y on which the discrete Fourier transform process is performed, and when the estimated signal xe is newly estimated, the controller being configured to perform an exclusion operation of excluding an estimated value xe.sup.(k) of the M transmission signal components that constitute a k-th transmission signal group from the estimated signal xe newly estimated, and update the estimated value xe.sup.(k) on the basis of an intermediate signal xt.sup.(k) obtained by the exclusion operation and on the basis of the received signal y, thereby re-estimating the estimated signal xe (wherein k is a variable indicating each of integers that are greater than or equal to 0 and that are less than or equal to N-1) as recited in the context of claims 1, 8 and 9. Therefore, the claims are allowable over the cited prior arts.
Above taken with other limitations of the claims is considered novel and non-obvious. 
Claims 2-7 depend from claims 1, 8 and 9 are allowed since they depend from allowable claims 1, 8 and 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN-HUONG TRUONG whose telephone number is (571) 270-5829.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAN-HUONG TRUONG/Primary Examiner, Art Unit 2464   
07/16/2022